Court of Appeals, State of Michigan

                                               ORDER
                                                                              Anica Letica
 People of MI v Christian Andrew Gardner                                        Presiding Judge

 Docket No.     350756                                                        Mark J. Cavanagh

 LC No.         18-006144-01-FC                                               Karen M. Fort Hood
                                                                                Judges


                The April 29, 2021 majority opinion is hereby AMENDED to correct a clerical error. In
the first paragraph of Section II, on page two of the opinion, the second sentence is amended to read: "We
agree."

               In all other respects, the April 29, 2021 majority opinion remains unchanged.



                                                           _______________________________
                                                            Presiding Judge




                                  May 10, 2021